—Appeal from judgment, Supreme Court, Bronx County (Elbert Hinkson, J., at suppression motion; Martin Marcus, J., at jury trial and sentence), rendered April 2, 1996, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, held in abeyance and the matter remanded to Supreme Court for a Dunaway hearing.
Defendant’s detailed motion papers contained sufficient factual allegations to require the grant of a hearing to determine whether there was probable cause for his arrest (see, People v Mendoza, 82 NY2d 415). Denial of a Wade hearing on the ground that the identification was merely confirmatory does not eliminate the question of whether the identification must be suppressed as fruit of an illegal arrest (see, People v Gethers, 86 NY2d 159), and the court’s summary ruling that the arrest was lawful was improper given the factual issues raised by the motion papers. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.